Name: 2009/24/EC: Council Decision of 4Ã December 2008 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2009-01-15

 15.1.2009 EN Official Journal of the European Union L 10/14 COUNCIL DECISION of 4 December 2008 appointing a Spanish alternate member of the Committee of the Regions (2009/24/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) An alternate member's seat on the Committee of the Regions has become vacant following the expiry of the mandate of Ms Maria Dolores ALARCÃ N MARTÃ NEZ, HAS DECIDED AS FOLLOWS: Article 1 The following is hereby appointed to the Committee of the Regions as an alternate member for the remainder of the current term of office, which runs until 25 January 2010:  Mr Juan Antonio MORALES RODRÃ GUEZ, Director General de Relaciones Institucionales y AcciÃ ³n Exterior, Murcia. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 4 December 2008. For the Council The President N. KOSCIUSKO-MORIZET (1) OJ L 56, 25.2.2006, p. 75.